Exhibit DEAN HELLER Entity # Secretary of State E0251052006-8 204 North Carson Street, Suite 1 Document Number: Carson City, Nevada 89701-4299 20060778378-68 (775) 634-5708 Website: secretaryofstate.biz Date Filed: 12/4/2006 12:00:59 PM In the office of Dean Heller Secretary of State Certificate of Amendment Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation: MediQuip Holdings, Inc. 2. The articles have been amended as follows (provide article numbers, if available): Article I: The name of the Corporation is Deep Down, Inc. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is 90%. 4.
